498 Pa. 512 (1982)
447 A.2d 943
COMMONWEALTH of Pennsylvania
v.
Jeffrey Nead ROSS, Appellant.
Supreme Court of Pennsylvania.
Submitted May 19, 1982.
Decided June 28, 1982.
Robert N. Tarman, P.D., Harrisburg, for appellant.
William A. Behe, Deputy Dist. Atty., for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

OPINION OF THE COURT
PER CURIAM:
Appellant Jeffrey Ross appeals from a judgment of sentence of life imprisonment imposed following his plea of *513 guilty to the charge of murder. After a hearing, the degree of guilt was determined to be murder of the second degree.
Appellant seeks relief from the judgment on the theories that his plea of guilty was not voluntarily entered and that the court erred in denying his pre-sentencing request to withdraw his plea. Appellant's claim of involuntariness is refuted by the record. The request to withdraw the plea, which had been made after the dismissal of numerous key Commonwealth witnesses in reliance on the plea, was properly denied pursuant to Commonwealth v. Forbes, 450 Pa. 185, 299 A.2d 268 (1973). See ABA Project on Minimum Standards for Criminal Justice, Standards Relating to Pleas of Guilty § 2.1(b) Comment (Approved Draft, 1968).
Judgment of sentence affirmed.